Exhibit 10.3

 

OEM Agreement Number: 4905S10262

 

IBM OEM Software Agreement: 4905S10262

Amendment 8 to Transaction Document 02

 

This Amendment (Amendment) to the IBM OEM Software Agreement and Transaction
Document (TD) specified above is entered into between International Business
Machines Corp. (IBM) and Information Technologies Inc. (you). This Amendment
will remain in effect until such TD terminates or expires. If there is a
conflict, the terms of this Amendment shall prevail over the terms of the TD.
Except as modified herein, all other terms of the TD remain in full force and
effect.

 

1.0            Section 3, Term: The term of this transaction document is hereby
renewed for one additional year per the contract renewal terms, until
September 14, 2009.

 

2.0            Section 6: Miscellaneous Terms/Conditions - add this term to this
section as item (s):

 

IBM reserves the right to change the part numbers and/or pricing metrics for the
Programs and/or Subscription and Support listed in Section 1, upon written
notice to you. Changes to either part numbers or pricing metrics will not cause
a change in the effective OEM Prices for either Programs or Subscription and
Support.

 

Once signed and completed, both parties agree any reproduction of this Amendment
Number 8 (TD#02) made by reliable means (for example, photocopy or facsimile) is
an original.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives.

 

ACCEPTED AND AGREED TO:

 

INTERNATIONAL BUSINESS

 

 

MACHINES CORPORATION

 

LAWSON SOFTWARE AMERICAS, INC.

 

 

 

By:

/s/ Rebecca Solter

 

By:

/s/ Terry Plath

 

 

 

Name: Rebecca Solter

 

Name:

  Terry Plath

 

 

 

Title: Contracts Administrator

 

Title:

  VP-Business Dev,

 

 

 

Date:

  August 18, 2008

 

Date:

  Aug 18 2008

 

 

 

IBM Address:

 

Lawson Software Americas Inc. Address:

 

 

 

11400 Burnet Road

 

380 St. Paul Street

Austin, TX 78758

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

Internal Zip 0411E034

 

 

 

--------------------------------------------------------------------------------